internal_revenue_service number info release date index number ----------------------------------- ------------------------- ------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-129070-05 date date dear -------------- this letter responds to correspondence postmarked date requesting relief due to a late subchapter_s_election for the ------- taxable_year automatic relief is unavailable pursuant to revproc_97_48 because you failed to file a timely form_1120s for the ------- taxable_year generally to request relief for a late s_corporation_election you must request a private_letter_ruling plr from the national_office the procedures for requesting a plr are set forth in revproc_2005_1 copy enclosed the standard user_fee for a plr request is dollar_figure however if your entity’s gross_income was less than dollar_figure million on the ------- tax_return you may pay the reduced user_fee in the amount of dollar_figure in order for the lower fee to be accepted your plr submission must include a brief statement verifying the entity’s gross_income for the ------- taxable_year if you decide to submit a formal request for a plr please follow the sample format shown in appendix b of revproc_2005_1 your request must include required procedural statements a user_fee check and documents that substantiate your intent to elect s_corporation status please refer your ruling_request to the following address attn cc pa t p o box ben franklin station washington dc direct to cc psi incidentally the irs has developed two compact discs to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an online small_business classroom is also available at www irs gov businesses small genin-129070-05 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office at sincerely s dianna k miosi dianna k miosi chief branch office of associate chief_counsel passthroughs special industries enclosure
